internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-118199-99 date date re legend master_trust - subtrust - subtrust - independent_trustee - trustee - trustee - trustee - decedent - child - child - state x - cite - cite - dear this is in reference to your date correspondence and prior submissions requesting rulings regarding the effect of the division of trust assets and the judicial construction and modification of the trust instrument for federal income estate gift and generation-skipping_transfer_tax purposes the facts submitted are as follows decedent a resident of state x died testate in survived by a plr-118199-99 spouse three children and several grandchildren decedent’s spouse died in child and child two of decedent’s children are still living child has four children each of whom have issue child also has four children three of whom have issue under the terms of decedent’s will the residue of decedent’s estate was divided between trust no a marital trust and trust no a by-pass trust paragraph 7-a of the decedent’s will provides that assets of trust no that were not withdrawn by the decedent’s spouse during her lifetime or appointed by the spouse pursuant to the exercise of a testamentary general_power_of_appointment passed to trust no upon her death paragraph 7-a also provides that upon the spouse’s death the combined assets of trust no and trust no hereinafter referred to as master_trust is to be apportioned in two equal shares in trust subtrust and subtrust one share for the benefit of child or those representing him and the other share for the benefit of child or those representing her subtrust and subtrust may be kept in a consolidated fund by the trustee for administrative and investment convenience both shares are to continue in subtrust and subtrust until the death of the last to die of child and child under paragraph 7-e the independent_trustee of the master_trust has the discretion to distribute part or all of the income from subtrust and subtrust to or for the benefit of the trust beneficiaries for their maintenance support and education in addition under paragraph 8-k the independent_trustee may distribute corpus of any trust established under decedent’s will for the proper support maintenance or comfort of any income_beneficiary of that trust paragraph 7-b of decedent’s will provides that upon the death of the last to die of child and child the entire corpus of the trust estate shall be reapportioned in trust in equal parts one such equal part being apportioned in trust for the benefit of each of my grandchildren then living who is a child of child or child and one share for the benefit of the representatives of each predeceased child of child and child each separate share shall be held in a separate trust for the benefit of each respective beneficiary as with subtrust and subtrust these separate trusts may be kept in a consolidated fund by the trustee for administrative and investment convenience each separate trust for a female beneficiary will terminate when the beneficiary reaches age and each separate trust for a male beneficiary will terminate when the beneficiary reaches age upon termination the corpus and any accumulated income of each separate trust will be distributed to the trust_beneficiary under paragraph 7-c no trust may continue beyond twenty-one years after the death of decedent plr-118199-99 decedent’s spouse or children or any descendant of decedent living at the time of decedent’s death paragraph 7-e ii provides that during the term of each trust income from each respective trust may be distributed at the discretion of the independent_trustee for the maintenance support and education of the trust_beneficiary until the beneficiary reaches age at which time the entire income will be distributed to the beneficiary finally notwithstanding the language of paragraph 7-b possibly indicating a per capita distribution on the death of the last to die of child and child paragraph 7-f states in part in the event of the death of a descendant of mine all and every share and interest hereunder which such descendant would have taken or retained hereunder if living shall be apportioned and shall continue in trust subject_to the terms hereof for the use and benefit of the descendants per stirpes of such beneficiary but if there be no surviving descendant of such beneficiary then for the use and benefit of the then living brothers and sisters of such beneficiary and the descendants per stirpes of any deceased such brothers or sisters the master_trust and all other trusts established under the terms of decedent’s will are governed by the laws of state x the trustees in accordance with the authority granted under decedent’s will kept the corpus of subtrust and subtrust consolidated in the master_trust fund the current trustees of the master_trust are independent_trustee and trustee the applicable law of state x that addresses a judicial division of trusts provides that a upon petition by a trustee beneficiary or any party in interest for good cause shown a court having jurisdiction over a_trust after a hearing on notice to all parties_in_interest in such manner as the court may direct may divide a_trust into two or more single trusts or consolidate two or more trusts into a single trust upon such terms and conditions as it deems appropriate if the consolidation or division is not inconsistent with the intent of the trustor with regard to any trust to be consolidated or divided would facilitate administration of the trust s and plr-118199-99 would be in the best interest of all beneficiaries and not materially impair their respective interests b this section applies to all trusts whenever created whether inter_vivos or testamentary created by the same or different instruments by the same or different persons and regardless of where created or administered c this section shall not limit the right of a trustee acting in accordance with the applicable provisions of the governing instrument to divide or consolidate the trusts see state x code ann the trustees have obtained a court order dividing the master_trust assets equally between subtrust and subtrust the assets will be partitioned on a pro_rata basis taking into account the assets’ bases and holding periods after the division of the master_trust assets independent_trustee will remain the independent_trustee of both subtrust and subtrust trustee and trustee will be appointed to serve as co-trustees with independent_trustee of subtrust and trustee will continue to serve as the co-trustee with independent_trustee of subtrust the order also resolved the conflict between paragraphs 7-b and 7-f and construed the master_trust as providing that the apportionment required under paragraphs 7-a and 7-f will control the apportionment of subtrust and subtrust after the death of the last to die of child and child accordingly under the order on the death of the last to die of child and child subtrust will be apportioned into trust shares for the benefit of the descendants of child per stirpes and subtrust will be apportioned into trust shares for the benefit of descendants of child per stirpes in addition the court order construed the master_trust as providing that during the lives of child and child the independent_trustee has the discretion to distribute the net_income of each share to the beneficiaries of that share the court order also amended the master_trust consistent with this construction you have requested the following rulings the construction of the master_trust regarding the apportionment upon the death of the last to die of child and child between their descendants per plr-118199-99 stirpes will not cause the master_trust to become subject_to the generation- skipping transfer_tax the division of the assets of the master_trust between subtrust and subtrust will not cause the master_trust to lose its exempt status for generation-skipping_transfer_tax purposes following the division of the master_trust assets between subtrust and subtrust neither subtrust nor subtrust will be subject_to the generation- skipping transfer_tax the division of the master_trust assets between subtrust and subtrust will not constitute a taxable_termination taxable_distribution or a direct_skip to any beneficiary subject_to the generation-skipping_transfer_tax the division of the master_trust assets between subtrust and subtrust will not cause any trust_beneficiary to have made a transfer that constitutes a taxable_termination taxable_distribution or a direct_skip subject_to the generation- skipping transfer_tax and distributions from subtrust and subtrust will be exempt from generation-skipping_transfer_tax the division of the master_trust assets between subtrust and subtrust will not cause the interest of any trust_beneficiary to be includible in the beneficiary’s gross_estate for federal estate_tax purposes the division of the master_trust assets between subtrust and subtrust will not constitute a transfer by any beneficiary that will be subject_to the gift_tax under sec_2501 following the division of the master_trust assets between subtrust and subtrust subtrust and subtrust will each continue to be treated as a separate taxpayer under sec_643 the division of the master_trust assets between subtrust and subtrust will not result in the realization by any of the trusts of any income under sec_61 and specifically will not be considered to be a sale_or_other_disposition of property by the trusts which would result in the realization of any gain_or_loss under sec_1001 following the division of the master_trust assets between subtrust and plr-118199-99 subtrust each asset of subtrust and subtrust received from the master_trust by reason of the division will have the same basis it had when held by the master_trust following the division of the master_trust assets between subtrust and subtrust each asset of subtrust and subtrust received from the master_trust by reason of the division will have the same holding_period as the asset had when held by the master_trust following the division of the master_trust assets between subtrust and subtrust the resignation of trustee as individual co-trustee of subtrust and the appointment of trustee sec_2 as individual co-trustees of subtrust will not subject the master_trust subtrust subtrust or any beneficiary of those trusts to the generation-skipping_transfer_tax the appointment of trustee sec_2 as individual co-trustees of subtrust will not result in trustee sec_2 possessing a general_power_of_appointment within the meaning of sec_2514 or sec_2041 and the value of subtrust will not be includible in the gross_estate of either trustee sec_2 or under sec_2041 for federal estate_tax purposes ruling requests through and federal generation-skipping_transfer_tax consequences sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst made after date a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person sec_2613 defines a skip_person a sec_1 a natural_person who is plr-118199-99 assigned to a generation which is two or more generations below that of the transferor a_trust in which all the interests are held by skip persons or a_trust where after that transfer no trust distributions may be made to a non-skip_person under sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 states that if an addition is made after date to a_trust which was irrevocable on date a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gst tax provisions a modification of a_trust that is otherwise exempt for gst tax purposes will generally not result in a loss of its grandfathered exempt status if the modification does not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the master_trust was irrevocable on date you have represented that no additions actual or constructive have been made to the trust after that date therefore unless the amendment to the master_trust is deemed an addition to the master_trust or the amendment changes the quality value or timing of the interests or powers provided for under the terms of the master_trust the master_trust will remain exempt from the gst tax the court order construed the master_trust and pursuant to that construction amended the terms of the master_trust regarding the apportionment of subtrust and subtrust after the death of the last to die of child and child the court order also divided the master_trust assets between subtrust and subtrust in addition the court order provides that trustee and trustee will be appointed to serve as co-trustees with independent_trustee of subtrust and trustee will continue to serve as the co-trustee with independent_trustee of subtrust under applicable state x law as set forth in cite the important plr-118199-99 consideration in the construction of the a instrument is to determine the intention of the settlor as evidenced by all the provisions of the instrument giving no portion any greater emphasis than any other in determining this the peculiar facts and circumstances are considered to determine what is this intention it is not necessarily so much the language that is used by the settlor as it is his or her evident intention that governs one clause in the instrument which might be in conflict another clause will not necessarily prevail over the other unless there is an evident and clear intention on the part of the maker that one clause should prevail over the other further state x courts have expressed a preference for interpreting an ambiguous instrument as providing for per stirpes rather than per capita distributions in the circumstances considered in those cases cite in this case based on a review of the instrument as a whole we conclude that the court’s construction of the inconsistent terms of paragraphs 7-b and 7-f of decedent’s will governing master_trust as providing for a per stirpes distribution of subtrust and subtrust on the death of the last to die of child and child is consistent with applicable state x law accordingly the construction and amendment of the master_trust pursuant to the court order will not constitute a change in the quality value or timing of any beneficial_interest provided for under the terms of master_trust the modification appointing trustee and trustee to serve with the independent_trustee with respect to subtrust is administrative in nature and does not confer any additional powers interests rights or expectancies upon the trustees or beneficiaries or change the quality value or timing of any of the existing powers interests rights or expectancies the division of the master_trust assets between subtrust for the benefit of child and his descendants and subtrust for the benefit of child and her descendants is authorized under the terms of decedent’s will after the division each subtrust will have substantive terms identical to those in the master_trust thus the parties beneficial interests in the subtrusts will not change we conclude that the division will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the master_trust therefore based on the facts submitted and representations made we conclude that the construction and amendment of master_trust and the division of the master_trust assets will not be deemed an addition to master_trust subtrust or subtrust or a change in the quality value or timing of any beneficial_interest under the terms of master_trust subtrust or subtrust plr-118199-99 accordingly the terms of the master_trust as modified pursuant to the court order will not affect the gst status of the master_trust or subtrust or subtrust and will not result in a transfer of property that will subject the master_trust or subtrust or subtrust to the generation-skipping_transfer_tax imposed under sec_2601 in addition the division of the master_trust assets between subtrust and subtrust will not subject those trusts or any other trust created under their terms to the generation-skipping_transfer_tax likewise the amendment to master_trust and division of the master_trust assets will not constitute a taxable_termination taxable_distribution or a direct_skip to any beneficiary of the master_trust subtrust subtrust or any trust created thereunder that is subject_to the generation-skipping_transfer_tax ruling requests federal estate and gift_tax consequences sec_2001 imposes a tax on the transfer of a taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2033 includes within the definition of a decedent’s gross_estate the value of all property in which the decedent held an interest at the time of the decedent’s death sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift in this case as discussed above the court’s construction of the conflicting terms of the master_trust is consistent with applicable state law similarly as described above the division of the master_trust assets between subtrust and subtrust will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and the representations made the amendment of the master_trust and division of the master_trust assets will not cause any beneficiary of the master_trust subtrust subtrust or any plr-118199-99 trust created under the terms of those trusts to have made a taxable gift_for federal gift_tax purposes under sec_2501 likewise because there has been no change in the beneficial interests of the beneficiaries the amendment and division will not result in the inclusion under sec_2033 of any beneficiary’s interest in the beneficiary’s gross_estate for federal estate_tax purposes except to the extent that any interests may otherwise be includible ruling_request separate trust ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 for purposes of the preceding sentence a husband and wife shall be treated as one person while subtrust and subtrust have the same grantor they have different primary beneficiaries therefore based on the facts and representations submitted we conclude that subtrust and subtrust will be treated as separate trusts for federal_income_tax purposes under sec_643 and should continue to file separate federal fiduciary income_tax returns ruling requests through federal_income_tax consequences sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that generally the gain_or_loss realized from a conversion of property into cash or plr-118199-99 from an exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained revrul_69_486 1969_2_cb_159 holds that a non-pro rata distribution of trust corpus in_kind by mutual agreement of the beneficiaries is subject_to gain_or_loss recognition under sec_1001 in the revenue_ruling there was no provision in the trust instrument allowing the trustee to make non-pro rata distributions and local law did not authorize the trustee to make a non-pro rata distribution_of_property in_kind because neither the trust instrument nor local law authorized the trustee to make a non-pro rata distribution the beneficiaries were viewed as having an absolute right to a ratable in_kind distribution accordingly the revenue_ruling holds that the distribution was equivalent to a ratable distribution to the beneficiaries followed by an exchange of property between the beneficiaries that was subject_to sec_1001 revrul_56_437 1956_2_cb_507 holds that the severance of a joint_tenancy in stock under a partition action provided for by state law to compel issuance of separate stock certificates is not a sale_or_exchange under applicable state law the right of the owners of the property to pursue such a result is an inherent ownership right each had in the property involved an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite you have represented that the division of the master_trust assets into equal shares in the two trusts will be pro_rata and take into account the assets' bases and holding periods thus in this case unlike the situation in revrul_69_486 the formal division of assets in the master_trust will be pro_rata with each trust receiving its ratable portion of each asset of the master_trust a pro_rata division of jointly owned property is not a sale_or_other_disposition of property where as here the co-owners of the joint property sever their joint_interests but do not acquire new or additional interests as a result the independent_trustee joined by all interested persons has sought judicial construction and amendment of the trust provisions to more accurately reflect the intentions of decedent the appropriate local court has granted the relief sought by the independent_trustee including division of the assets plr-118199-99 between separate trusts assuming that any distribution of the assets will be pro_rata taking into account the basis and holding_period of the assets the division does not constitute a sale_or_other_disposition for purposes of sec_1001 the interests of the beneficiaries after the construction amendment and division will be the same as they were before the exchanged properties are not materially different because they do not embody legal entitlements that are different in_kind or confer different rights and powers we conclude that the division of the assets of the master_trust between subtrust and subtrust will not result in the realization by any of the trusts of any income under sec_61 of the code and specifically will not be considered to be a sale_or_other_disposition of property by the trusts that would result in the recognition of any gain_or_loss under sec_1001 sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included in the period for which the property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person if the assets will have the same basis after the division as before the division under sec_1015 we conclude that following the proposed division of the assets of the master_trust between subtrust and subtrust each asset of subtrust and subtrust received from the master_trust by reason of the division will have the same holding_period as the asset had when held by the master_trust ruling_request power_of_appointment ruling sec_2041 provides that the gross_estate includes the value of any property with respect to which the decedent has a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released a general_power_of_appointment by a transfer that had the property been owned by the decedent would cause the property to be includible in the decedent’s gross_estate under sec_2035 through sec_2041 defines a general_power_of_appointment as a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate an exception is provided under plr-118199-99 sec_2041 for powers held by an individual that are limited by an ascertainable_standard relating to health education support or maintenance of the holder of the power sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed to be a transfer of property by the individual possessing the power for gift_tax purposes the definition of a general_power_of_appointment under sec_2514 is generally the same as provided in sec_2041 sec_20_2041-1 of the estate_tax regulations states that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a general_power_of_appointment sec_25_2514-1 of the gift_tax regulations contains a similar provision applicable for gift_tax purposes sec_25_2511-1 states that a transfer by a trustee of trust property in which he has no beneficial_interest does not constitute a gift by the trustee however if the trustee has a beneficial_interest in trust property sec_25 g provides that a transfer of property by the trustee is not a taxable transfer if it is made pursuant to a fiduciary power the exercise or nonexercise of which is limited by a reasonably fixed_or_ascertainable_standard which is set forth in the trust instrument in this case discretionary distributions may be made from corpus of any trust created under decedent’s will for the proper support maintenance and comfort of any beneficiary these discretionary distributions of corpus may only be made by the independent_trustee trustee and trustee may not participate in any decision to make these discretionary distributions thus although trustee sec_2 and will be trustees over a_trust in which they have a beneficial_interest trustee sec_2 and may not make discretionary distributions from subtrust to benefit themselves either directly or indirectly accordingly the appointment of trustee and trustee as individual co- trustees of subtrust will not result in trustee and trustee possessing a general_power_of_appointment within the meaning of sec_2514 or sec_2041 and the value of subtrust will not be includible in the gross_estate of either trustee or plr-118199-99 under sec_2041 for federal estate_tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations a copy of this letter should be attached to any gift estate or generation- skipping transfer_tax returns that you may file relating to these matters copy for passthroughs and special industries sincerely yours george masnik chief branch office of the associate chief_counsel enclosure copy of sec_6110 purposes cc
